Citation Nr: 1757305	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-17 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for Dependency and Indemnity Compensation (DIC), to include service-connection for the cause of death.


REPRESENTATION

Veteran represented by:	Illinois Department of Veteran Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from September 1962 to September 1965, during the Vietnam Era.  He died in March 2010.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans of Affairs Milwaukee, Wisconsin VA Pension Management Center.  

In August 2016, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record. 


FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died in March 2010; the immediate cause of the Veteran's death was suicide by gunshot wound to the head, with no additional immediate cause of death and no contributory cause of death.

2.  At the time of his death, the Veteran was not service connected for any disability. 

3.  The preponderance of the probative evidence of record establishes that the Veteran's death was not caused or hastened by a disability incurred in or aggravated by service or caused by treatment at a VA facility.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Cause of Death

The appellant has claimed entitlement to service connection for the cause of the Veteran's death.  His Certificate of Death reflects that he died in March 2010 from self-inflicted gunshot wound to the head and the manner of death was deemed suicide.  (See August 2016 Hearing Transcript).

The appellant essentially contends that he committed suicide as a result of mental unsoundness due to a psychiatric disability (depression) that was not treated properly by the VA and/or aggravation of a preexisting back condition in service.  (Id.).

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312 (b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c).

To establish service connection for a disability, the evidence must show: (1) the existence of the disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Based on the evidence of record, the Board finds that entitlement to service connection for the cause of the Veteran's death cannot be granted.  Although the Veteran's death certificate demonstrates that he died from self-inflicted gunshot wound, the evidence of record does not support a finding that he was suffering from a service-connected psychiatric disability and that any such disability led to the Veteran's death.  In fact, service connection was properly denied for an adjustment disorder with depressed mood (claimed as depression) during his lifetime because his mental condition was felt to be the result of his nonservice-connected back condition.  (See August 13, 2009 Rating Decision).  

Review of the claims file provides no evidence to link the Veteran's death to military service.  (STRs from September 1962 to September 1965).  These treatment records are grossly negative for any evidence of adjustment disorder, depression, or any other mental condition.  Although an STR reflects that he complained of low back pain from a 1961 automobile accident, his x-rays were negative.  (See September 1963 STR).  An August 1965 separation examination was normal for the spine.  A review of his treatment records from Hines VAMC from May 1999 through March 2010 reflects diagnosis of and treatment for depression.  There is no evidence that his mental condition is related to service and/or aggravated by service.

As noted above, there is lay testimony from the appellant describing the Veteran's behavior and symptoms of psychiatric disability.  The Board finds these descriptions to be competent and highly credible lay evidence of psychiatric symptomatology.  The Board notes, however, that these lay contentions alone are not sufficient to establish a link to the Veteran's death to any service-related psychiatric disability.  In addition, although the Veteran's representative raises the potentially issue of entitlement to benefits under 38 U.S.C.A. § 1151, there is simply no evidence or indication in the record to support such entitlement.  

There are circumstances in which a layperson is competent to provide medical evidence.  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The above testimony does not fall within one of the areas in which lay people may competently give medical testimony.

In the absence of evidence linking his death to a service-connected disability, service connection for the cause of the Veteran's death cannot be established.  

The Board is deeply sympathetic to the appellant.  However, the Board is also bound by the law, and this decision is dictated by the statutes and regulations relating to service connection for cause of death.  See 38 U.S.C.A. §§5103, 7104.  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

In light of the above, the Board finds that the criteria for entitlement to DIC based on service connection for the cause of the Veteran's death and/or pursuant to VA treatment have not been met, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See June 2012 correspondence, August 2016 Board hearing transcript; Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the appellant, nor her representative, has alleged prejudice with regard to the notice.  "[A]bsent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs and identified post-service treatment records.  It appears that all obtainable evidence identified by the appellant relative to her claim has been obtained and associated with the claims file.  Neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

VA has not obtained a medical opinion in this matter.  In claims regarding the cause of the Veteran's death, VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim, to include providing an examination.  38 U.S.C.A. § 5103A (a)(1) (West 2014); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (holding that the duty to provide an examination in cause of death claims is assessed under 38 U.S.C. § 5103A (a) rather than 38 U.S.C.A. § 5103A (d)).  VA need not provide assistance where no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a)(2).  Here, the Board has strongly considered whether the evidence of record requires a remand and medical opinion.  The Board finds, however, that, in the absence of any medical evidence or lay statements directly from the Veteran himself, to include any incidents or symptoms during service, the claims file does not contain sufficient evidence to allow an examiner to diagnose a psychiatric disorder, to link this disability to the Veteran's military service, and to link any such diagnosis to the Veteran's suicide.  Further development to obtain an opinion on these matters is not warranted.  The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


